DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/26/21 have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection. 
Having reviewed Applicant’s arguments, it seems that there has been some confusion as to what elements of the cited art correspond to what limitations of the claim. Examiner has elaborated in the rejections where appropriate in order to clarify these issues. In short:
Russell’s reference channel value corresponds to Applicant’s first absorbance value (see claims 2 and 6).
Russell’s data channel value corresponds to Applicant’s second absorbance value (see claims 2 and 6).
Together, Russell’s reference channel value and data channel value correspond to the absorbance measurements (of claim 1).
A lookup table value corresponds to Applicant’s nominal value. (As will be discussed below, it is apparent that Russell uses a lookup table or equivalent, and thus, at the very least, it would be obvious to do so.)
Insofar as Applicant may be contesting that this is apparent, it should be noted that getting absorbance values in the present context would be essentially worthless without prior knowledge of what such values indicate (e.g. what gases have what spectral profiles).

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
Claim 8:
“means for detecting pressurization of the system”
“means for adjusting the wavelength of the quality sensor”
“means for storing in memory”
“means for receiving…”
“means for computing…”
One interpretation to note is that, as best understood, the limitation, “means for detecting pressurization of the system
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 – 6, 8 – 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 7,183,552) in view of Hunter (US 9,932,910) in view of Bachur, Jr. et al. (US 7,427,501).
In re claim 1, Russell discloses a method for measuring pressure of a gaseous substance compressed in a system, by a pressure measuring device comprising an infrared quality sensor (col 2, ln 1 – 2) and an electronic control unit (col 2, ln 41), the measuring method comprising: 
determining a corrected absorbance value* of the substance based on absorbance measurements performed at a first time by infrared analysis at preset wavelengths (col 2, ln 28 – 35: “data channel value”, “reference channel value”) using the infrared quality sensor, and
*It is apparent that the method takes the difference between the reference channel value and the data channel value (since the reference channel value is, in a sense, a baseline from which to compare the data channel value), which corresponds to the recited corrected absorbance value.
using said corrected absorbance value in order to determine the pressure of the substance (col 2, ln 28 – 35).
It is apparent that the result is compared to a known value, such as a lookup table value, in order to yield a final pressure.
Russel lacks:
applying the method to a fuel compressed in a feed system of an engine equipping a motor vehicle, 
determining a composition of the fuel using absorbance measurements made with the infrared quality sensor;
comparing said corrected absorbance value to a nominal absorbance value, the nominal absorbance value determined from absorbance measurements performed at a second time before the first time and made at a nominal pressure after a phase of stabilization of the fuel pressure and at the same said wavelengths, in order to determine the pressure of the fuel.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the method of Russell to any other application where it would be effective, including to a vehicle fuel system. Hunter (abstract; col 7, ln 44 – 62).
Additionally, based on the same evidence (i.e. Hunter), it would have been obvious to provide the step of determining a composition of the fuel using absorbance measurements made with the infrared quality sensor in the proposed system, as it is a known technique for obtaining fuel composition, a parameter useful in engine control, as evidenced by Hunter (abstract).
Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a single infrared quality sensor to perform both of these functions (obtaining pressure data and obtaining composition data), as one of ordinary skill would readily appreciate that if infrared data can be used for either function (as evidenced above), a single infrared sensor could be used for both. That is, one of ordinary skill would readily appreciate that there is not necessarily a need for a second infrared quality sensor. As added evidence, Bachur is presented, which discloses an application in which a single infrared quality sensor is used to determine the pressure and composition of a gaseous sample (col 7, ln 54 – 61; col 10, ln 21 – 43).
Regarding the limitations directed to the nominal value; it is apparent (or at least would be obvious to do) that Russel calculates the pressure by referencing (i.e. comparing to) a lookup table (a value therefrom corresponding to the recited nominal value) or equivalent, as this is conventional [and possibly also using known equations]. It should be noted that getting absorbance values in the present context would be essentially worthless without prior knowledge of what such values indicate (e.g. what gases have what spectral profiles). Accordingly, it would have been obvious to provide: 
comparing said corrected absorbance value to a nominal absorbance value (a lookup table value), the nominal absorbance value determined from absorbance measurements performed at a second time before the first time (the lookup table being, by definition, formed in advance) and made at a nominal pressure and at the same said wavelengths (in order to correspond to what is being looked up), in order to determine the pressure of the fuel.
Regarding the limitation, “absorbance measurements … made at a nominal pressure after a phase of stabilization of the fuel pressure
In re claim 2, it would have been obvious to provide the following limitations, as they follow naturally from the proposed system (see above; In re claim 1; the first and second wavelengths correspond to the wavelengths for the data and reference channel values):
Step E3a: measurement and storage of the nominal absorbance value determined based on absorbance measurements made at a first wavelength and at a second wavelength, preset and distinct from one another at a nominal pressure, 
Step E5a: measurement of at least a first, and a second absorbance value at the first wavelength and at the second wavelength, present and distinct from one another; 
Step E6a: calculation of the fuel pressure as a function of the nominal pressure, of the nominal absorbance, of the first and of the second absorbance value. 
In re claim 4, it would have been obvious to provide the following limitations (see above; In re claim 1). before step E3a: 
Step E0: prior storage in memory of the nominal pressure, 
Step E1: verification of system pressurization, 
Step E2: verification that a first preset time has elapsed, otherwise return to step 1. 
and, the first preset time corresponds to an average stabilization time of the fuel pressure. 
In re claim 5, one of ordinary skill knows that it takes some duration for a gas analyzer to obtain useful data in the present context. For example, see Russell (col 2, ln 35 – 39). Accordingly, it would have been obvious to wait at the measuring step for a preset time to elapse. Thus, it would have been obvious to provide: further comprising, between the step E3a, and the step E5a, the following step:
Step E4: verification that a second preset time has elapsed, otherwise return to the step E1.
In re claim 6, Russell discloses wherein, the first wavelength is such that it is not absorbed by the substance (fuel, in the proposed system) (col 2, ln 32 – 34), and the second wavelength corresponds to the absorption wavelength of interest (col 2, ln 30 – 32). In the context of engine fuel, it would have been obvious to one of ordinary skill to consider methane, a known fuel component.
In re claim 8, see above (In re claim 1).
Additionally, it would have been obvious to provide wherein the device comprises a clock as this is a conventional computer component.
In re claim 9, it would have been obvious to provide the following limitations, as the follow naturally from the proposed system, “wherein the detection means, the clock, the adjustment means, the storage means, the receiving means, and the computing means are included in an electronic control unit”.
In re claim 10, regarding the limitation, “a feed system for gaseous fuel, comprising a pressure measuring device as claimed claim 8”; see above (In re claim 1).
In re claim 11, regarding the limitation, “a motor vehicle comprising a pressure measuring device as claimed in claim 8”, see above (In re claim 1).
In re claim 15, the physics of spectroscopy in the present context are well understood. Accordingly, it would have been obvious to one of ordinary skill to provide: 
wherein the pressure of the fuel is determined using the following equation:
Pr = Pn x (Abs2corr / Absn)
wherein Absn is the nominal absorbance value, Abs2corr is the corrected absorbance value, Pn is the nominal pressure, and Pr is the pressure of the fuel.
Claims 3, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 7,183,552) in view of Hunter (US 9,932,910) in view of Bachur, Jr. et al. (US 7,427,501) in view of [McCaul (US 5,491,341) and/or Belz (US 8,189,196)].
In re claim 3, see above (In re claim 1).
Additionally, it is known to use more than two values (at more than two respective wavelengths) in characterizing an absorbance profile for spectroscopy. For example, see McCaul (abstract; fig 4A: Wbl, Wsl, Wp, Wsr, Wbr; col 8, ln 35 – 57) and Belz (abstract; col 1, ln 57 – 61).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proposed system by basing the fuel pressure calculation on three absorbance values at three
In re claim 7, regarding the limitation, “wherein the third wavelength is such that it is distinct from the first wavelength and that is not absorbed by the fuel”, see above (In re claims 1 and 3). 
Note: The third wavelength may be the one corresponding to the reference channel value of Russell. Additionally, McCaul discloses using two such values (fig 4a: Wbl, Wbr).
In re claim 13, see above (In re claim 4).
In re claim 14, see above (In re claim 5).

Conclusion
See PTO-892: Notice of References Cited.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747